DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments filed 8/3/2021 have been fully considered and they are persuasive.
Terminal Disclaimer
The terminal disclaimer filed on 8/3/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,853,222 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
	The terminal disclaimer filed on 8/3/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,846,161 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-20 are allowed.
The closest prior art of record Gatson (US 2017/0004421 A1) teaches that end-of-life criteria can be threshold values against which one or more of the above parameter values are compared.  As another example, end-of-life criteria can be incorporated into a mathematical relationship dependent upon multiple retrieved system data elements.  For example, statistical model of wear estimation can establish end-of-life criteria.  A statistical model of wear estimation can be based, for example, on a probability mass function (PMF) of system or component failure likelihood based on historical results or expected results of individual or combined client information handling system wear parameter values.	However with regards to Claim 1 the prior art searched fails to teach or make obvious,
fit, for each component, a curve to the received error indications; 	determine, for each component, an end of life estimate based upon the curve and the predefined error threshold; 	determine, for each component, an end of life date based upon the end of life estimate and a date that a first error indication is received; 	determine, for each component, a loss of life based on the end of life estimate and the warranty duration; 	determine, for each component, a component life score for the component based upon the loss of life and the warranty duration; 	determine, for each particular zone of the plurality of zones, a zone life score based upon an average of the component life scores for each of the components of the 
fitting a curve for each component to the received error indications; 	determining an end of life estimate for each component based upon the respective curve and the predefined error threshold; 	determining an end of life date for each component based upon the respective end of life estimate and a date that a first error indication is received for each component; 	determining a loss of life for each component based on the respective end of life estimate and warranty duration; 	determining a component life score for each component based upon the respective loss of life and warranty duration; 	determining, for each zone, a zone life score based upon an average of the component life scores of each of the components of the zone; 	determining a datacenter life score based upon an average of the zone life scores for each of the zones; 	determining that a particular zone has an associated zone life score that is below the datacenter life score by more than a threshold; 	determining that a physical condition of the particular zone is associated with the low zone life score of the particular zone;	With regards to Claim 20 the prior art searched fails to teach or make obvious,
fitting a curve for each GPU to the received retired page counts, wherein the curve for each GPU is of the form:

    PNG
    media_image1.png
    71
    235
    media_image1.png
    Greyscale
	where #CE represents a number of retired page counts received at a given time t, and where A, B, and C are terms that are derived via a regression analysis;	determining an end of life estimate for each GPU based upon the respective curve and the predefined error threshold; 
	determining an end of life date for each GPU based upon the respective end of life estimate and a date that the first retired page count is received for each GPU; 	determining a loss of life for each GPU based on the respective end of life estimate and warranty duration; 	determining a GPU life score for each GPU based upon the respective loss of life and warranty duration; 	determining, for each zone, a zone life score based upon an average of the GPU life scores of the GPUs of the zone; 	determining a datacenter life score based upon an average of the GPU life scores; 	determining that a particular zone has an associated zone life score that is below the datacenter life score by more than a threshold; 	determining that a physical condition of the particular zone is associated with the low zone life score of the particular zone; 
	Thus, this limitation, in combination with the other elements of the claims, are neither anticipated by nor obvious in view of the prior art of record and to one of ordinary skill in the art.	Claims 2-10 are allowed due to their dependency of Claim 1.
	Claims 12-19 are allowed due to their dependency of Claim 11.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSHIHISA ISHIZUKA whose telephone number is (571)270-7050.  The examiner can normally be reached on M-F 11:00-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571) 272-2306.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


YOSHIHISA . ISHIZUKA
Examiner
Art Unit 2863



/YOSHIHISA ISHIZUKA/Primary Examiner, Art Unit 2863